Citation Nr: 0334640	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  02-02 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement of the appellant to recognition as the 
surviving spouse of the veteran for the purpose of Department 
of Veterans Affairs (VA) death benefits.

2.  Entitlement of the appellant's daughter to improved death 
pension benefits as the child of the veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.  He died in January 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of September 2001 decisions from the VA Regional 
Office (RO) in Washington, D.C., which denied recognition of 
the appellant as the veteran's surviving spouse for purposes 
of VA death benefits and denied entitlement to death pension 
benefits for the veteran's child because of excessive income.  
A notice of disagreement was received in October 2001, a 
statement of the case was issued in February 2002, and a 
substantive appeal was received in March 2002.



FINDINGS OF FACT

1.  The veteran died in January 2000.

2.  The appellant and the veteran resided in Thailand at the 
time of their marriage and when the right to benefits 
accrued.  

3.  The appellant and the veteran were not legally married 
under the laws of Thailand, nor did they have a "deemed 
valid" marriage for VA purposes, at the time of the 
veteran's death.  

4.  The appellant's daughter was born in July 1996, and the 
veteran is the father of the child.

5.  For each 12-month annualization period from 2000 to the 
present, the child's income has been excessive for purposes 
of improved death pension benefits as a child of the veteran.  



CONCLUSIONS OF LAW

1.  The appellant may not be recognized as the veteran's 
dependent spouse for VA death benefit purposes.  38 U.S.C.A. 
§§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 
(2003).  

2.  Entitlement of the appellant's daughter to improved death 
pension benefits as the child of the veteran is not 
established.  38 U.S.C.A. §§ 101(4), 1541, 1542 (West 2002); 
38 C.F.R. §§ 3.3, 3.24, 3.57 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board recognizes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) was signed into law by the President.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

However, in a case such as this, where the law and not the 
evidence is dispositive, the Board finds that a remand to 
consider application of the VCAA would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). As 
discussed below, the appellant is not eligible for the 
benefit sought because of the lack of "surviving spouse" 
status and the child is not eligible for the benefits sought 
because of excessive income.  Thus, because these claims lack 
legal merit, the Board finds no prejudice to the appellant by 
proceeding with appellate review.

I.  Entitlement to Recognition as the Veteran's Surviving 
Spouse

The issue in the instant case is whether a valid marriage 
existed between the appellant and the veteran at the time of 
the veteran's death in order to render the appellant eligible 
for recognition as the veteran's surviving spouse for 
purposes of entitlement to VA death benefits.  

In order to be entitled to VA death benefits as a "surviving 
spouse" of a veteran, the applicant must have been the 
veteran's spouse at the time of the veteran's death and have 
lived continuously with the veteran from the date of their 
marriage to the date of the veteran's death except where 
there was a separation due to the misconduct of, or procured 
by, the veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3).  The term "spouse" means a person of the opposite 
sex who is a wife or husband.  The term "wife" means a 
person whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).  Under 
38 C.F.R. § 3.1(j), the term "marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of marriage or the law of the place where the 
parties resided when the right to benefits accrued.  See also 
38 C.F.R. § 3.205.

Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. 
§ 3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if (1) the 
marriage occurred one year or more before the veteran died 
(or existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabitated with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  All of the requirements 
must be met in order to find a "deemed valid" marriage.  
See Colon v. Brown, 9 Vet. App. 104 (1996).

The appellant can prove the existence of a marriage by the 
submission of various public records.  Under 38 C.F.R. 
§ 3.205(a), the existence of a marriage may be established by 
a copy of the public record of marriage, certified or 
attested, or by an abstract of the public record, containing 
sufficient data to identify the parties, the date and place 
of the marriage, and the number of prior marriages by either 
party if shown on the official record, issued by the officer 
having custody of the record or one authorized to act for 
such officer bearing the seal of such officer, or otherwise 
properly identified, or a certified copy of the church record 
of marriage.  In the absence of conflicting information, 
proof of a legally valid marriage which meets the 
requirements of 38 C.F.R. § 3.205(a), along with a certified 
statement by the appellant concerning the dissolution of any 
prior marriage, may be accepted as establishing a valid 
marriage so long as the evidence is corroborated by the 
evidence of record.  See 38 C.F.R. § 3.205(b).  If, however, 
the appellant is trying to establish the existence of a 
"deemed valid" marriage to the veteran, where she has 
submitted proof in accordance with 38 C.F.R. § 3.205(a) 
(e.g., submitting certain types of public documents) and in 
accordance with 38 C.F.R. § 3.52, the appellant's signed 
statement that she had no knowledge of an impediment to the 
marriage to the veteran will be accepted, in the absence of 
information to the contrary, as proof of that fact.  See 
38 C.F.R. § 3.205(c).  

In support of her claim, the appellant contends that she and 
the veteran were married in a traditional family Thai 
religious ceremony in their home in Thailand in March 1992.  
She has submitted copies of photos taken at the wedding 
ceremony.  Statements from lay persons demonstrate that the 
veteran and the appellant lived together continuously and 
were generally known as, and considered to be, husband and 
wife.  The appellant has also submitted a copy of document 
from a Thailand court, which appointed the appellant as the 
administrator of the veteran's estate after his death.  The 
document notes that the appellant is the wife of the veteran 
without registration of their marriage.  A May 2000 court 
order noted that the appellant had not been legally married 
to the veteran.  In a July 2000 statement, the appellant 
stated that she and the veteran became engaged after speaking 
to a Thai lawyer who informed them of the Thai marriage laws, 
including age limits and registration of the marriage.  The 
appellant stated that they were also told that her last name 
would automatically change to that of the veteran upon their 
marriage and they would both be considered foreigners under 
Thai law and not able to own a home or land in Thailand.  She 
went on to state that they therefore bought a house and land 
in Thailand prior to their marriage.  The evidence of record 
also demonstrates that the appellant and the veteran had a 
child together in July 1996.

Following a full and thorough review of the evidence of 
record, the Board concludes that the appellant may not be 
recognized as the veteran's dependent spouse for VA death 
benefit purposes.  

As previously noted, the term "marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of marriage or the law of the place where the 
parties resided when the right to benefits accrued.  
38 C.F.R. § 3.1(j).  The veteran and the appellant lived in 
Thailand at the time of their marriage and at the time of the 
veteran's death, when the right to benefits accrued.  Thus, 
the marriage between the appellant and the veteran must be 
valid under the laws of Thailand.  In a February 2001 
Memorandum, the Office of Regional Counsel noted that the 
Civil and Commercial Code of Thailand, Section 1458, requires 
that "[a] marriage can take place only if the man and woman 
agree to take each other as husband and wife, and such 
agreement must be declared publicly before the Registrar in 
order to have it recorded by the Registrar."  Furthermore, 
Section 1457 requires that "[m]arriage under this Code shall 
be effected only on registration being made."  The Office of 
Regional Counsel determined that there was no evidence of 
record of the Registration requirements of the Thailand Civil 
and Commercial Code having been satisfied.  

The Office of Regional Counsel's opinion that the appellant 
was not lawfully married to the veteran under the laws of 
Thailand is supported by the court documents submitted by the 
appellant.  Those documents specifically state that the 
appellant was married to the veteran without registration and 
that she had not been legally married to the veteran.  The 
Board also notes that the appellant has not submitted any 
marriage certificate or other public documents evidencing the 
validity of her marriage to the veteran.  In her July 2000 
statement, the appellant noted that because she had no 
marriage certificate, she had to petition the court to 
appoint her as administrator of the veteran's estate.  
Finally, the Board notes that the appellant does not use the 
veteran's last name.  In her July 2000 statement of marital 
relationship, she reported that she always used the last name 
of K.  As she stated in her July 2000 statement, she and the 
veteran were informed that under Thai law, the appellant's 
last name would automatically change to that of the veteran 
upon their marriage.  Thus, the appellant does not appear to 
have been lawfully married to the veteran under the laws of 
Thailand and therefore cannot be recognized as a lawful 
spouse for purposes of entitlement to VA death benefits.  

The Board recognizes that the marriage between the appellant 
and the veteran may be deemed valid under 38 C.F.R. § 3.52 if 
all of the requirements are met.  However, the Board finds 
that the requirement that the appellant enter the marriage 
without knowledge of the legal impediment has not been met in 
this case.  In her July 2000 statement, which was received in 
August 2000, the appellant stated that she and the veteran 
met with a Thai lawyer prior to their marriage and were 
informed of the Thai marriage laws, including registration of 
the marriage.  Thus, the appellant's own statement 
demonstrates her prior knowledge of the registration 
requirement for a valid marriage under the laws of Thailand.  
The Board notes that in March 2002, the appellant submitted 
copies of several documents already of record, including her 
July 2000 statement.  However, the copy of the July 2000 
statement submitted in March 2002 was amended to contain a 
statement at the end that the appellant had no knowledge of 
any legal impediment to her marriage with the veteran.  The 
Board finds that statement to be lacking in probative value 
as it was added after the original July 2000 statement was 
written and after the appellant's claim was originally denied 
by the RO.  The appellant's original statement received in 
August 2000 demonstrates that she and the veteran met with a 
Thai lawyer and were informed of the Thai marriage 
requirements, including the requirement that the marriage be 
registered.  Thus, the subsequently received copy of that 
statement, wherein the appellant added a statement 
proclaiming no knowledge of the legal impediment, cannot be 
accepted as proof of that fact, because it is contrary to the 
appellant's original statement.  Accordingly, the appellant's 
marriage to the veteran does not meet the criteria of having 
been a "deemed valid" marriage for VA purposes.  See 
38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  



II.  Entitlement to Improved Death Pension Benefits as a 
Child of the Veteran

Improved death pension benefits are generally payable to a 
veteran's child for the veteran's non-service-connected death 
if the veteran had qualifying service, was receiving or was 
entitled to receive service-connected disability compensation 
based on qualifying service, and the child meets income and 
net worth requirements.  38 U.S.C.A. §§ 1541, 1542; 38 C.F.R. 
§ 3.3(b)(4).  In accordance with government regulations, the 
term "child" of the veteran includes an unmarried person 
who is a legitimate child and under the age of 18 years.  
38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

The evidence of record demonstrates that the appellant's 
daughter was born in July 1996.  A United States of America 
Department of State Consular Report of Birth Abroad 
demonstrates the veteran as the father of the child.  The 
record also demonstrates the child was issued a United States 
of America passport signed by the veteran as her father.  
Thus, the veteran apparently acknowledged his paternity of 
the child and [redacted][redacted] [redacted]is a "child" 
as defined by VA regulations.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57(a).

The evidence demonstrates that the veteran had qualifying 
service.  Thus, the issue remaining before the Board is 
whether the child meets the income and net worth 
requirements.  Governing legal criteria provide that payments 
of any kind from any source will be counted as income for the 
12-month period in which it is received, unless excluded 
elsewhere in the law and regulations.  38 C.F.R. §§ 3.271, 
3.272 (2003).  Payments from the Social Security 
Administration (SSA) are considered income pursuant to 
38 C.F.R. § 3.271(g).  Excludable income for purposes of 
determining entitlement to improved death pension includes 
unreimbursed amounts paid by a child for medical expenses to 
the extent that such amounts exceed five percent of the 
maximum annual pension rate payable to the child during the 
12-month annualization period in which the medical expenses 
were paid.  38 C.F.R. § 3.272(g)(3).  The monthly rate of 
pension payable to a surviving child is computed by reducing 
the beneficiary's applicable maximum annual pension rate by 
the beneficiary's new annual rate of countable income, then 
dividing the remainder by 12.  38 C.F.R. § 3.273 (2003).  

The record demonstrates that the child is in the custody of 
her maternal grandparents.  The appellant has stated that the 
child resides with her maternal grandparents and that she, 
the appellant, provides for the child's support.  The maximum 
annual rates of pension and death pension payable are 
published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. § 3.21 (2003).  The yearly income 
limits for eligibility for a child of a veteran not in the 
custody of a surviving spouse for non-service-connected death 
pension benefits are as follows:  $1532 effective from 
December 1, 1999; $1,586 effective December 1, 2000; $1630 
effective from December 1, 2001; and $1653 effective from 
December 1, 2002.  38 C.F.R. § 3.23, 3.24 (2003).

A September 2001 SSA inquiry reflects that the child received 
a monthly payment of $539 in January 2000 and a current 
monthly payment of $558.  A December 2002 SSA inquiry 
reflects that the child received a monthly payment of $573 in 
December 2001 and of $581 in December 2002.  The record 
demonstrates no other sources of income and no unreimbursed 
amounts paid by the child for medical expenses.  Thus, the 
Board finds that the child's SSA income clearly exceeds the 
annual limits for all relevant 12-month annualization periods 
from 2000 to the present for purposes of improved death 
pension benefits as a child of the veteran.  For these 
reasons, the Board must find that the child's income is 
excessive for purposes of improved death pension benefits as 
a child of the veteran and entitlement to improved death 
pension benefits as the child of the veteran has not been 
established at this time.  38 U.S.C.A. §§ 101(4), 1541, 1542; 
38 C.F.R. §§ 3.3, 3.24, 3.57.


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA death benefit purposes is denied.  

Entitlement of the appellant's daughter to improved death 
pension benefits as the child of the veteran is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



